DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive.  
On page 5 of the amendment, Applicant argued that neither Krishnamurthy, Quinard, nor Paik teach the limitation of “the adjusted amount of compression is used for setting a data rate for the communication channel after the maximum data rate is detected as being exceeded.”
While Applicant’s arguments are understood, the limitation “the adjusted amount of compression is used for setting a data rate for the communication channel after the maximum data rate is detected as being exceeded” explains what the adjusted amount of compression is used for, which is an intended use statement that does not have any patentable weight; therefore, the rejection below is maintained.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	Claims 1-9, 11- 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krishnamurthy et al. (US 6,754,241) hereinafter “Krishnamurthy” in .
As per claim 1, Krishnamurthy discloses a computer-implemented method for streaming online video games (col. 3 lines 12-35) over a network (described in col. 3 lines 20-26), comprising: 
receiving control signals by a server (fig. 1, video processing system 100), the control signals received from a client device over the network (col. 3 lines 11-26), the control signals are responsive to a user input from the client device during play of a video game (col. 15 lines 5-15, controller 114 uses advance knowledge from a video application to control the encoding process for that application. One method is when an application like a web-browser can anticipate a scene change when a user clicks a new page.  The application request signal generated when the user clicks a new page is the control signal); 
executing program code of the video game on the server (col. 3 lines 27-35, service admission manager 104 determines whether to accept the request and admit the new video application and, if so, assigns the new video application to an appropriate video encoder; col. 5 lines 5-15, when a user clicks a new page, and inform controller 114.  Controller 114 can anticipate a large bit rate for the frame and use it to control the compression processing of the other video applications as well as this particular application); 

encoding by compression resources (col. 3 lines 11-26, encoders of video processing system 100 compresses multiple video streams corresponding to different video applications for transmission over a single shared communication channel 116) the plurality of video frames to generate compressed video frames (col. 3 lines 34-46, the video application will be assigned to an appropriate video encoder for encoding process in accordance with latency requirement);
transmitting compressed video frames from the server to the client device…(the compressed data compressed according to low latency requirement, col. 3 lines 34-46, and is transmitted to end user over communication channel as mentioned in col. 4 lines 29-34); 
However, Krishnamurthy does not explicitly disclose detecting by the server, a maximum data rate of a communication channel established between the server and the client device, wherein determining the maximum data rate is enabled by sending an increasingly higher data rate test stream to the client device until at least one of a packet loss rate or an increased latency indicates the maximum data rate has been exceeded and then responsively reducing the data rate test stream until at least one of the packet loss rate or the latency have reached an acceptable level;

In an analogous art, Quinard discloses detecting by the server, a maximum data rate of a communication channel established between the server and the client device, wherein determining the maximum data rate is enabled by sending an increasingly higher data rate test stream to the client device (paragraph [0035], the data transfer system continually `tests` the channel's capabilities in order to determine the maximum allowable data transfer rate) until at least one of a packet loss rate or an increased latency indicates the maximum data rate has been exceeded (fig. 2; paragraph [0035], as long as the end-user is receiving all of the transferred data packets, the transfer rate controller continues to increase the transfer rate (e.g., portion 203 of line 201).  Each time the data receiver determines that data has been lost during data transfer, i.e., that the transfer rate has exceeded the error threshold (e.g., location 205 as shown in fig. 2, which indicates the maximum available data rate has been exceeded), feedback is provided to the transfer rate controller that directs the rate controller to decrease the transfer rate; see also fig. 5 and paragraph [0038]) and then responsively reducing the data rate test stream until at least one of the packet loss rate or the latency have reached an acceptable level (paragraph [0035], …monitor the data received by the end-user, providing feedback to the transfer rate controller…Each time the data receiver determines that data has been lost during data transfer, i.e., that the transfer rate has exceeded the error threshold (e.g., feedback is provided to the transfer rate controller that directs the rate controller to decrease the transfer rate.  The transfer rate is then decreased (e.g., portion 207 of line 201) until the system is no longer experiencing packet loss…until the transfer rate is lowered to a level below the error threshold, the data sent to the end-user is severely degraded, typically to the point of being unacceptable (e.g., audio drop-outs, video drop-outs, etc.) see figs. 2 and 5); 
while transmitting compressed video frames for the video game, periodically continuing to monitor when the maximum data rate for the communication channel (paragraph [0035], the data transfer system continually `tests` the channel's capabilities in order to determine the maximum allowable data transfer rate) has decreased based on measurements of at least one of an increase in the packet loss rate or said latency, and responsively reducing the data rate…of the compressed video frames until at least one of the packet loss rate or said latency have reached the acceptable level (fig. 2; paragraph [0035]).
However, Krishnamurthy or Quinard do not explicitly disclose updating a compression process state for adjusting an amount of compression for said compressed video frames, the adjusted amount of compression is used for setting a data rate for the communication channel after the maximum data rate is detected as being exceeded; 
transmitting compressed video frames…using the compression process state; and 
reducing the data rate by adjusting said amount of compression of the compressed video frames.

transmitting compressed video frames…using the compression process state (col. 6 lines 34-55, The compressed data is output for transmission via a conventional communications channel); and 
reducing the data rate by adjusting said amount of compression of the compressed video frames (col. 1 lines 59-68,  For a wide range of compression algorithms, the most effective way to control the video quality as a function of the coding level is to vary the precision of the quantizers that are applied to the video data. For example, if the coding level specifies that the data rate is to be reduced, then the coarseness of the quantizers may be increased).

As per claim 2, Quinard discloses wherein determining said acceptable or unacceptable levels includes receiving and processing data feedback from the client device regarding said packet loss rate or said latency (Abstract; paragraphs [0035] and [0038]). 
As per claim 3, Krishnamurthy discloses wherein the compressed video frames are compressed in either a first encoding format (P-encoding as described in col. 6 lines 22-24) or a second encoding format (I-frame encoding as described in col. 6 lines 18-20), the first encoding format comprising video frames which are dependent on previous video frames (P-encoding, which depends on previous frames, as described in col. 6 lines 22-24) and the second encoding format comprising video frames which are not dependent on previous video frames (I-frame encoding, which does not depend on previous frames, as described in col. 6 lines 18-20). 
As per claim 4, Krishnamurthy discloses wherein levels of the first encoding format is adjusted to reduce the data rate of the compressed video frames (col. 14 lines 41-46, the frame rate can be dynamically adjusted based on the content and the state of 
As per claim 5, Krishnamurthy discloses encoding audio as a compressed audio stream to be sent with the compressed video frames (Abstract, the compression is performed not only for video but audio too in a way to generate a low-latency video/audio bitstreams). 
As per claim 6, Quinard discloses identifying a new maximum data rate of the communication channel (paragraph [0035], the data transfer system continually `tests` the channel's capabilities in order to determine the maximum allowable data transfer rate as given by the channel's error threshold (line 101), which shows different maximums of data rate as shown in fig. 2) and dynamically adjusting the data rate of the compressed video frames for the new maximum data rate (see fig. 2 or 5). 
As per claim 7, Krishnamurthy discloses wherein the data rate is additionally adjusted by modifying a frame rate of the compressed video frames (col. 14 lines 41-46, the frame rate can be dynamically adjusted based on the content and the state of controller 114. In cases where the channel is overloaded, frame rates could be reduced to maintain acceptable spatial quality.  See also col. 14 lines 56-67, the frequency of I frames can be dynamically adjusted by controller 114.  An encoder might start I-frame 
As per claim 8, Krishnamurthy discloses wherein the data rate is additionally adjusted by modifying a quality of the compressed video frames (col. 14 lines 41-55, frame rate can be dynamically adjusted by a dynamic change in spatial resolution, which is related to quality of video stream). 
As per claim 9, arguments analogous to those applied for claim 8 are applicable for claim 9.
As per claim 11, Quinard discloses generating forward error correction (FEC) data to protect at least a portion of the compressed video frames (paragraph [0012] discloses the protection process by generating a feedback message which is used by the transfer rate controller to adjust and optimize the data transfer rate for the link quality as determined at that point in time). 
As per claim 12, Quinard discloses generating forward error correction (FEC) data to protect the portion of the compressed video frames (paragraph [0012] discloses the protection process by generating a feedback message which is used by the transfer rate controller to adjust and optimize the data transfer rate for the link quality as determined at that point in time) when a loss of said portion of the compressed video frames would result in a noticeable visual artifact (as described by unacceptable quality level in the delivered video data, see paragraph [0006] lines 1-3, which leads to unacceptable visual quality). 
claim 13, Quinard discloses wherein forward error correction (FEC) is only used if a disruption in the compressed video frames would be more than a specified amount of time (paragraphs [0033]-[0034] discloses that the error threshold varies with time.  If the rate of the compressed data transferred is low enough, then, the data can be transferred error-free.  If the transfer rate increases, then data will be lost and forward error correction should be established; see paragraph [0038]). 
As per claim 14, arguments analogous to those applied for claim 11 are applicable for claim 14; in addition, Quinard discloses that the data adjusted could be either video data or audio data as described in (paragraph [0006] lines 1-3).
As per claim 16, Quinard discloses wherein while transmitting the compressed video frames of the video game, periodically continuing to monitor when the maximum data rate of the communication channel (paragraph [0035], the data transfer system continually `tests` the channel's capabilities in order to determine the maximum allowable data transfer rate) has increased based on measurements of at least one of the decrease in packet loss rate or said latency, and responsively increasing the data rate of the compressed video frames until at least one of the packet loss rate or said latency reaches an unacceptable level ((fig. 2; paragraph [0035])). 

8.	Claim 10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krishnamurthy et al. (US 6,754,241) in view of Quinard et al. (US 2006/0150055) in further .
 As per claim 10, Krishnamurthy, Quinard and Paik disclose the method as in claim 9; however, Krishnamurthy, Quinard or Paik do not explicitly disclose wherein when the image resolution is modified, the client device is configured to scale up or scale down the image of the compressed video frames to maintain a same image size on a display screen coupled to the client device.
In an analogous art, Cipolli discloses wherein when the image resolution is modified, the client device is configured to scale up or scale down the image of the compressed video frames to maintain a same image size on a display screen coupled to the client device (paragraph [0190] depicts that error recovery adjustment could be done by decoding intra macroblocks in low resolution and display them at high resolution by upsampling them).
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the invention of Krishnamurthy, Quinard and Paik in view of Cipolli in order to reduce the bandwidth and achieve faster decoding (Cipolli: paragraph [0182]).

9.	Claim 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krishnamurthy et al. (US 6,754,241) in view of Quinard et al. (US 2006/0150055) in further view of Paik et al. (US 5,291,281) in further view of McIntire et al. (US 2005/0047496) hereinafter “McIntire”.
claim 15, Krishnamurthy, Quinard and Paik disclose the method as in claim 14; however, Krishnamurthy, Quinard or Paik do not explicitly disclose protecting the control signals received by the server from the client device using forward error correction (FEC).
In an analogous art, McIntire discloses protecting the control signals received by the server from the client device using forward error correction (FEC) (Fig. 3; paragraph [0022] teaches that input user data, which is control signals, is encoded with FEC encoder 54).
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teachings of Krishnamurthy, Quinard and Paik in view of the teachings of McIntire in order to protect user input commands signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482